DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group III, claims 16, 21 and 24-28, in the reply filed on 12/08/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “subset of machining tools of the plurality of machining tools” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 21 is objected to because of the following informalities:  Applicant recites the limitation “to maintain the supercritical fluid above its supercritical temperature” which is not indefinite or unclear that the Applicant is referring to the supercritical fluid’s supercritical temperature, therefore for purposes of examination the limitation will be interpreted as “to maintain the supercritical fluid above the supercritical fluid’s supercritical temperature”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating elements” in claim 21, interpreted as elements for heating wherein elements are the placeholder which perform the function of heating without being modified by structure and therefore invoke 35 U.S.C. 112f.  
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 21 recites the limitation “one or more heating elements” in line 2 which invokes 35 U.S.C. 112(f) indicated above for using the place holder “elements” coupled with the functional language “heating” without being modified by structure wherein the written description does not properly disclose what structure is to be interpreted as the heating elements.  Therefore, for purposes of examination in order to expedite prosecution, the Examiner will interpret the limitation as any element which produces heat to perform the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 21, 24-28 and 36-40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 21, 24-28 and 36-40 are rejected for at least being dependent on claim 16.

Claim 16 recites the limitation “the first storage tank” in line 6 which lacks antecedent basis and is indefinite for being unclear if Applicant is claiming an additional storage tank to the one antedated in line 3 or is referencing the storage tank of line 3.  In view of the Applicant’s disclosure as best understood by the Examiner, for purposes of examination, the limitation will be interpreted as “the storage tank”.

Claim 21 recites the limitation “one or more heating elements” in line 2 which invokes 35 U.S.C. 112(f) indicated above for using the place holder “elements” coupled with the functional language “heating” without being modified by structure within the claim and is indefinite for being unclear, in view of Applicant’s disclosure what structure is to be interpreted as the heating elements.  Therefore, for purposes of examination in order to expedite prosecution, the Examiner will interpret the limitation as any element which produces heat to perform the function.

Claim 26 recites the limitation “wherein the lubricant is combined with the supercritical fluid at each machining tool of the plurality of machining tools” which is indefinite for being unclear what constitutes as “at”.  The phrase “is combined with” furthermore can 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 16, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halvorson et al. (US 4,961,325) as applied to claim 16, in further view of Brandt (US 3,897,335), hereinafter referred to as Brandt.

Regarding claim 16, Halvorson teaches a system (Fig. 1) for distributing a supercritical machining fluid (column 3, lines 46-50, “The invention will be described in detail with reference to the FIGURE.  Referring now to the FIGURE, use point 1 is a user of high pressure gas, especially of gas at supercritical pressure.”), the system comprising:

a pressure booster (comprising positive displacement pump 31) fluidly coupled to the outlet and constructed and arranged to receive the liquid from the first storage tank and increase a pressure of the liquid (pressure of liquid within tank 11) to a first pressure (pressure leaving pump 31) greater than a critical pressure of the liquid (critical pressure of the liquid at atmospheric pressure which the liquid is stored in tank 11; also see column 3, lines 33-25, “the term "supercritical pressure" means a pressure higher than the critical pressure of a fluid.” and column 4, lines 1-5, “In a preferred embodiment, the delivery pressure equals or exceeds the supercritical pressure of the gas, and the liquid supply is maintained at a pressure of about ambient pressure at standby.”);
a heater (vaporizer 33) fluidly coupled to the pressure booster and constructed and arranged to increase a temperature of the liquid (temperature of liquid leaving pump 31) to a first temperature (temperature of fluid leaving vaporizer 33) greater than a critical temperature of the liquid (temperature at which liquid within tank 11 becomes supercritical column 4, lines 1-5, “In a preferred embodiment, the delivery pressure equals or exceeds the supercritical pressure of the gas”), wherein upon increasing the pressure of the liquid to the first pressure and increasing the temperature of the liquid to the first temperature, the liquid transforms into a supercritical fluid (delivery pressure exceeds supercritical pressure; column 4, lines 1-5, “In a preferred embodiment, the delivery pressure equals or exceeds the supercritical pressure of the gas”);

a distribution system (comprising fluid line 12, valve 13 and pressure sensing device 20) fluidly coupled to the storage vessel and constructed and arranged to deliver the supercritical fluid from the storage vessel.
Halverson does not teach wherein the distribution system fluidly coupled to the storage vessel is constructed and arranged to deliver the supercritical fluid from the storage vessel to a plurality of machining tools 


    PNG
    media_image1.png
    444
    717
    media_image1.png
    Greyscale

Figure 1:  Fig. 1 of Halvorson.

Brandt who teaches a cooling system (Fig. 1) which supplies coolant that is constructed and arranged to deliver the coolant to a plurality of machining tools (Fig. 1, three “Machine tool”).


    PNG
    media_image2.png
    758
    492
    media_image2.png
    Greyscale

Figure 2:  Fig. 1 of Brandt.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the distribution system of Johnson to be arranged and constructed to deliver fluid from the storage vessel to a plurality of machining tools as taught by Brandt with a network of pipes in order to provide the predictable result of increasing the amount of work that can be done compared to just a single machining tool increasing work throughput per unit time.

Regarding claim 38, the combination of Halverson and Brandt teaches the system according to claim 16, wherein the pressure booster is a cryogenic pump (column 5, lines 12-22, “high pressure positive displacement pump 31”).

Regarding claim 40, the combination of Halverson and Brandt teaches the system according to claim 16, wherein the storage vessel comprises a plurality of tanks (plurality of tanks 2-9) fluidly coupled to one another.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halvorson et al. (US 4,961,325) and  Brandt (US 3,897,335) as applied to claim 16, in further view of Skerlos et al. (US 7,414,015), hereinafter referred to as Skerlos.

Regarding claim 21, the combination of Halvorson and Brandt teaches the system according to claim 16, however does not teach wherein the storage vessel comprises one or more heating elements, and wherein the storage vessel comprises a controller configured to control the heating elements to maintain the supercritical fluid above its supercritical temperature.

Skerlost teaches a system in which a supercritical fluid is pumped to storage vessel H which comprises heating element I, and wherein the storage vessel comprises a controller (computer L) configured to control the heating element (column 6, lines 1-11, “The computer L may be in communication with a heating element I and a pressure transducer K, both of which may be in communication with the vessel H, whereby if the temperature or pressure inside the vessel H falls outside a predetermined range, the computer directs the heating element I and/or the pressure transducer K to correct the environmental conditions to correspond with the predetermined range.”) to maintain the supercritical fluid above its (the supercritical fluid’s interpretation) supercritical temperature.
	It should be noted that “to maintain the supercritical fluid above its supercritical temperature” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.


    PNG
    media_image3.png
    390
    488
    media_image3.png
    Greyscale

Figure 3:  Fig. 1 of Skerlos.

In view of Skerlos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the storage vessel of Halverson to include a heating element controlled by a controller in order to provide the predictable result of keeping the supercritical fluid taught by Halverson within a predetermined range desired for the delivery of the supercritical fluid.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halvorson et al. (US 4,961,325) and Skerlos et al. (US 7,414,015) as applied to claim 16, in further view of Isom et al. (US 2013/0213521), hereinafter referred to as Isom.



Isom teaches a vaporizer (Fig. 1, 116) and further discloses in paragraph 0027 “Atmospheric or electric vaporizers or combinations may be located on the skid for maximum efficiency and ease of maintenance and all filling equipment is designed to use minimum space.”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the heater of Halvorson to be that of comprising at least an electric vaporizer as taught by Isom in order to provide the predictable result of maximizing efficiency while using a minimal amount of space.









Alternatively 

Claims 16, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2005/0268938), hereinafter referred to as Johnson, in further view of Brandt (US 3,897,335), hereinafter referred to as Brandt.

Regarding claim 16, Johnson teaches a system (Fig. 1) for distributing a supercritical machining fluid (supercritical carbon dioxide, paragraph 0027, “As utilized herein the term "high-pressure carbon dioxide" refers to carbon dioxide at a pressure greater than its critical pressure of 1060 psig… if the temperature associated with the carbon dioxide is greater than 88.degree.  F., the fluid will be in supercritical phase.”), the system comprising:
a storage tank (10) constructed and arranged to store a liquid (liquid CO2; see paragraph 044, “The CO.sub.2 bulk tank 10 normally contains liquid CO.sub.2 with a vapor headspace maintained at a pressure between 250 and 350 psig and a temperature between -9.degree.  F. and 10.degree.  F.”) and comprising an outlet (annotated by Examiner in Figure 2) adjacent a bottom portion of the storage tank;
a pressure booster (comprising 15 and 20) fluidly coupled to the outlet and constructed and arranged to receive the liquid from the first storage tank and increase a pressure (increase of 50-120 psi, paragraph 044, “…CO2 booster pump 15.  The pump raises the pressure of the CO2 approximately 50to 120 psi…”) of the liquid to a first pressure (50 to 120 psi higher than 250-350 psi of the storage tank 10; see paragraph 0044 and paragraph 0045, “The CO2 is pressurized in CO2 pressurization means 20 to a pressure as high as the pressure at maximum loading in buffer volume 80…”, 
a heater (comprising 29, 30 and 35) fluidly coupled to the pressure booster and constructed and arranged to increase a temperature (temperature of liquid leaving pump 15) of the liquid to a first temperature (temperature of fluid leaving 35) greater than a critical temperature (critical temperature of CO2) of the liquid (since disclosed, the liquid becomes a supercritical fluid discussed above) , wherein upon increasing the pressure of the liquid to the first pressure and increasing the temperature of the liquid to the first temperature, the liquid transforms into a supercritical fluid (supercritical CO2);
a storage vessel (80) fluidly coupled to the heater, the storage vessel constructed and arranged to receive the supercritical fluid and maintain a pressure (pressure at which the supercritical is maintained; see paragraph 0055, “The CO.sub.2 in buffer volume 80 may be heated or cooled by buffer volume temperature adjustment means 81”) of the supercritical fluid at a pressure (pressure required to keep the CO2 in a supercritical condition) greater than the critical pressure of the liquid and a temperature (temperature of supercritical CO2 within storage vessel 80) greater than the critical temperature of the liquid; and 
a distribution system (comprising valve 90, filter 92 and pipe leaving filter 92) fluidly coupled to the storage vessel and constructed and arranged to deliver the supercritical fluid from the storage vessel.


    PNG
    media_image4.png
    524
    913
    media_image4.png
    Greyscale

Figure 4: Fig. 1 of Johnson.

Johnson does not teach wherein the distribution system is constructed and arranged to deliver the supercritical fluid from the storage vessel to a plurality of machining tools.

Brandt who teaches a cooling system (Fig. 1) which supplies coolant that is constructued and arranged to deliver the coolant to a plurality of machining tools (Fig. 1, three “Machine tool”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the distribution system of Johnson to be arranged and constructed to deliver fluid from the storage vessel to a plurality of machining tools as taught by Brandt with a network of pipes in order to 

Regarding claim 36 and 37, Johnson teaches the system according to claim 16, wherein the liquid comprises liquid carbon dioxide (paragraph 0044, “liquid CO2”) and the supercritical fluid comprises supercritical carbon dioxide (paragraph 0027, “if the temperature associated with the carbon dioxide is greater than 88 F, the fluid will be in supercritical phase”).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2005/0268938) and Brandt (US 3,897,335) as applied to claim 16, in further view of Zawistowsk (US 3,303,731), hereinafter referred to as Zawistowski.

Regarding claim 24, the combination of Johnson and Brandt teaches the system according to claim 16, however does not teach wherein the storage vessel is one of a plurality of storage vessels, and wherein each storage vessel of the plurality of storage vessels is coupled to a subset of machining tools of the plurality of machining tools.

Zawistowski teaches a system (Fig. 1, comprising 25, 26, 28 and 29) for providing a cooling fluid to a machine (Fig. 1) comprising a subset of machining tools (interpreted tools used in the process of machining, Fig. 1, comprising 28, 29 and 25)


    PNG
    media_image5.png
    369
    801
    media_image5.png
    Greyscale

Figure 5:  Fig. 1 of Zawistowski.

In view of Zawistowski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system taught by Johnson as modified by having multiple storage vessels and a subset of machining tools of a plurality of machining tools in order to provide the predictable result of increasing the capacity of production by having the plurality of machining tools, wherein each of a subset of the machining tools has a storage vessel to provide the predictable result of serving as buffer vessels that can provide immediate cooling at the required pressure to the plurality of machining tools.

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2005/0268938) and Brandt (US 3,897,335) as applied to claim 16, in further view of Skerlos et al. (US 7,414,015), hereinafter referred to as Skerlos.



Skerlos teaches a system (Fig. 1) for delivering supercritical CO2 to a machining tool (O) as well as a lubricant distribution system (F) constructed and arranged to deliver lubricant (oil, column 5, lines 55-64, “In an embodiment of the setup 10, CO2 from tank A may be pressurized to supercritical pressures by pressure booster C.  Oil via inlet F may be added to the pressurized CO2 using the valve #, which may be any suitable valve or device…”) to the machining tool.  Furthermore, Skerlos teaches wherein the lubricant (coming from F) is combined with the supercritical CO2 before being delivered to the machining tool

Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the Applicant’s claimed invention to have modified Johnson as modified to include a device which combines a lubricant with the supercritical CO2 as taught by Skerlos in order to provide the predictable result of cooling as well as lubricating the tool machining the work piece, thereby leading to less wear on the tool as well as a longer lifespan.
	
Allowable Subject Matter
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach the system of claim 28, “wherein the plurality of machining tools are located within a machining facility, and the storage tank, pressure booster, heater and storage vessel are located exterior to the machining facility.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hume et al. (US 7,316,363) teaches a system (Fig. 1) for distributing a supercritical machining fluid (fluid leaving nozzle assembly 114; column 7, lines 6-14, “Thus, in one embodiment, intensifier pumps 110 raise the pressure of supercritical nitrogen at supercritical nitrogen at approximately 55,000 psi by compression.”), the system comprising:
a storage tank (102) constructed and arranged to store a liquid (LN2) and having an outlet (annotated by Examiner in Figure 1);
a pressure booster (106) fluidly coupled to the outlet and constructed and arranged to receive the liquid from the first storage tank and increase a pressure of the liquid (pressure of LN2 prior to entering 106) to a first pressure (between approximately 15,000 and 20,000 psi; and column 3, lines 33-43, “In one embodiment, pre-pump 106 boosts the pressure of nitrogen to between approximately 15,000 and 20,000 psi Swapper 108 is a heat exchanger that receives the colder incoming supercritical nitrogen from pre-pump 106”) greater than a critical pressure (critical pressure of LN2 which) of the liquid;
a heater (swapper 108; column 3, lines 41-48 “Swapper 108 is a heat exchanger that receives the colder incoming supercritical nitrogen from pre-pump 106 and warmer supercritical nitrogen from intensifier pumps 110 in countercurrent flow directions.  Heat is then swapped or exchanged between the two streams resulting in the heating of the incoming nitrogen prior to delivering it to intensifier pumps 110 and pre-cooling the discharge from the intensifier pumps 110 prior to feeding it to heat exchanger 112.”) fluidly coupled to the pressure booster and, wherein upon increasing the pressure of the liquid to the first pressure and increasing the temperature of the liquid to the first temperature, the liquid transforms into a supercritical fluid (supercritical nitrogen; see column 3, lines 41-43, supercritical nitrogen from pre-pump 106);



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763